DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under §112
The rejections under 35 U.S.C. 112 are withdrawn.

Rejections under §102(a)
Claims 10-15
Applicant's arguments filed 01/08/2022 have been fully considered but they are not persuasive. Regarding claim 10, applicant argues that the sensor wheel 44 is not configured to rotate freely.  The sensor wheel 44 is adjacent the roller element 45 which is driven by the output shaft 48.  The sensor wheel 44 moves freely of the roller element 45 as evidenced by col. 5, lines 45, 46 and 47 which discuss relative motion between the sensor 44 and the roller element 45.  In other words, the existence of relative motion between the sensor 44 and the roller 45 means the sensor 44 moves freely of the movement of the roller element 45.  In this way it not only moves freely, but can be said to be “configured to move freely”.  The fact that there is a frictional drag in prior art reference Wolfe is no more limiting on the moving “freely” of the stall sensor 44 than the frictional drag caused by air on applicants’ disk.  The rejection stands.


Claim 16, 19 and 20
Applicant’s arguments, see Remarks, filed 01/18/2022, with respect to claims 16, 19 and 20 have been fully considered and are persuasive.  The rejection of 10/21/2021 has been withdrawn. 

Rejections under §103
Applicant’s arguments, see Remarks, filed 01/18/2022, with respect to the rejections of claims 1 and 2 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of an error in the previous rejection.  The prior rejection to claim 1 referred to claim 1 as part of the rejection.  This was in error.  The rejection should have referred to claim 11 and the reasons for rejection stated therein.  The new rejection refers to the actual prior art reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6420846 to Wolfe hereinafter referred to simply as, “Wolfe”.
With respect to claim 10, Wolfe discloses a power drive unit (PDU), comprising:

    PNG
    media_image1.png
    556
    639
    media_image1.png
    Greyscale

wherein the disk (44) is configured to contact a unit load device (see Wolfe wherein the nomenclature used for "ULD" is “cargo’)in response to the ULD translating across the PDU (see col. 6, lines 11-12, wherein the stall sensor 44 is equated to the freely rotating disk of claim 10),
the disk is configured to rotate in response to the contact (see col. 6, lines 24-27 which discusses the rotational velocity of the disk,44, in contact with the ULD), and
the sensor (see numeral 73 in Fig. 5 and col. 4, line 48) is configured to detect a speed of the ULD (cargo) via the disk (see numeral 44 in Fig. 5 and col. 5, lines 44-57).

With respect to claim 11, Wolfe discloses the disk comprises a magnet (see numeral 67 in Fig. 4 and col. 5, lines 47-58), and

the sensor (73) is configured to detect the rotational velocity of the disk via the magnet (col. 5, line 58).

With respect to claim 12, Wolfe discloses the sensor comprises a Hall-effect sensor (col. 5, line 58).

With respect to claim 13, Wolfe discloses a diameter of the disk is greater than a diameter of the motorized roller (see illustration above and col. 5, lines 20-22).

With respect to claim 14, Wolfe discloses the disk comprises a polymer material (col 5, lines 27-31).

With respect to claim 15, Wolfe discloses the disk and the motorized roller are disposed coaxially (see illustration above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over W0O201038984A1 to Wolkerstorfer et al. hereinafter referred to simply as “Wolkerstorfer’ in view of U.S. Pat. No. 6420846 to Wolfe, as set out above.
With respect to claim 1, Wolkerstorfer discloses an electromechanical braking roller system, comprising:

a power drive unit (see drive roller 10) comprising

a sensor (see last line of [0031]) configured to detect a speed of a unit load device (see piece goods 2 in [0031], last sentence)

a controller (see control device 20 in [0031], last sentence) configured to receive a speed signal corresponding to a sped of the ULD from the sensor and

an electromechanical braking roller (see numeral 17 and [0033]) spaced apart from the PDU (see [0061], last sentence wherein a high torque is applied as a drive and/ or braking torque; this means a roller may be a drive roller or a braking roller and because each conveyor section has a drive roller, this must mean the braking roller referred to must be spaced apart from it) and

configured to receive a braking signal from the controller (see [0033], last line of the second to last full paragraph)

Wolkerstorfer does not disclose in response to the speed of the ULD being greater than a threshold value.  Wolfe teaches in response to the speed of the ULD being greater than a threshold value, see sensor 73 which is configured to detect a rotational velocity and respond depending on the speed (col. 6, lines 24-28).  The detection of a predetermined velocity value (threshold) will cause the logic circuit to shut off the power to the motor. A person having ordinary skill in the art at the time of filing would have been able to configure the device to stop or start depending on a threshold value in accordance with the desired function.  Expected beneficial results are evidence of obviousness just as unexpected beneficial results are evidence of nonobviousness.  In re Skoner, 517 F.2d 947, 186 USPQ 80 (CCPA 1975).  The omission of an element and its function in a combination, where the remaining elements perform the same functions as before, involves only routine skill in the art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Karlson, 311 F.2d 581, 136 USPQ 184 (CCPA 1963).
It would have been obvious to one having ordinary skill in the art to combine the teachings of Wolfe with the disclosure of Wolkerstorfer to provide for a more efficient and immediate response to present circumstances on the conveyor.

With respect to claim 2, Wolkerstorfer discloses in response to receiving the braking signal from the PDU, the EBR is energized ([0033], last sentence of the second full paragraph).

Allowable Subject Matter
Claims 3-9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 18-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or disclose a mechanical roller brake utilizing a magnetic actuator around an inner shaft, along with a brake stack, wherein the brake stack comprises brake disk with a skew roller between the first and second brake disk.  The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651


/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651